  Case 17-71129       Doc 41     Filed 10/05/18 Entered 10/05/18 17:42:51            Desc Main
                                   Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA

In re: James Lofton Johnson,                 §       Case No. 17-71129
       Patricia Lynn Johnson,                §
                            Debtor(s)        §       Chapter 13


                                          RESPONSE


       NOW COMES THE TRUSTEE, in response to the Motion to Approve Loan Modification

(the “Motion”) [Docket No. 39], and shows this Court as follows:

       1.      Although the Trustee does not generally oppose the Debtor’s loan modification, the

Trustee is concerned given that $11,649.57 is being capitalized in the agreement.

       2.      Given the Debtor’s pre-petition arrears when the Case was filed, this suggests that

the Debtors possibly have defaulted significantly post-petition.

       3.      Accordingly, to the extent the Debtors have defaulted substantially post-petition,

the Trustee requests that the loan modification be incorporated into an amended plan providing for

conduit payments of the mortgage going forward.

                                             OFFICE OF THE CHAPTER 13 TRUSTEE
                                             CHRISTOPHER T. MICALE, TRUSTEE

                                             By:     /s/Jason B. Shorter
                                                     JASON B. SHORTER, ESQ.
                                                     Staff Attorney for the Office
                                                     of the Chapter 13 Trustee
                                                     POST OFFICE BOX 1001
                                                     ROANOKE, VA 24005-1001
                                                     (540) 342-3774 (PH)
                                                     (540) 342-3062 (FAX)




                                                 1
  Case 17-71129      Doc 41     Filed 10/05/18 Entered 10/05/18 17:42:51           Desc Main
                                  Document     Page 2 of 2



                                CERTFICATE OF SERVICE

The Undersigned hereby certifies that on October 5, 2018 he uploaded a true and exact copy of the
foregoing Response to the Court’s Electronic Case Filing System, notice of which shall be sent by
operation of the Court’s Electronic filing receipt to all parties entitled to receive notice
electronically, including, Counsel for the Debtor(s).


                                                    /s/ Jason B. Shorter
RESP1771129.001-001




                                               2
